Citation Nr: 0927430	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-31 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
inactive tuberculosis, far advanced.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from December 1942 to August 
1943.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

During the pendency of this appeal, the Veteran's claims file 
was transferred to the jurisdiction of the Louisville, 
Kentucky RO, which has certified the case for appellate 
review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

A review of the claim files reflects that in a May 2008 
statement, the Veteran has raised inferred claims of 
entitlement to service connection for depression, 
hypertension, sleep apnea, and right lung scars.  Such 
statement also raised inferred claims of whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for a cardiovascular 
disability and whether new and material evidence had been 
submitted to reopen a claim for entitlement to service 
connection for chronic obstructive pulmonary disease (COPD).  
These claims have not been certified to the Board on appeal 
nor have they otherwise been developed for appellate 
purposes. Therefore, the Board has no jurisdiction over these 
claims and they will not be considered below.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.101 (2008).  However, 
they are referred to the RO for appropriate action.

The Board notes that additional evidence (a lay statement) 
was received into the record following certification of the 
appeal to the Board, which has not been considered by the RO.  
There was no waiver of RO consideration of the additional 
evidence.  However, inasmuch as the additional evidence is 
not germane to the issues on appeal, the veteran is not 
prejudiced by the Board's consideration of the appeal at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
FINDINGS OF FACT

1.  By a rating decision in November 1994, the RO denied 
service connection for a low back disability.  The Veteran 
was notified of his right to appeal, but a timely appeal was 
not filed.

2.  Evidence added to the record since the November 1994, RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the Veteran's claim, but does not raise a 
reasonable possibility of substantiating the Veteran's claim.

3.  The competent clinical evidence of record does not 
demonstrate active pulmonary tuberculosis for several 
decades.


CONCLUSIONS OF LAW

1.  The RO's decision of November 1994, which denied service 
connection for a low back disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2008).  

2.  New and material evidence has not been received to reopen 
the Veteran's claim for entitlement to service connection for 
a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for an evaluation in excess of 30 percent 
for inactive tuberculosis, far advanced have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Codes 6721 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the award of the 
benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.   As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

With respect to the issues on appeal, VA issued VCAA notice 
letters in October 2003, May 2007, November 2007, and May 
2008, from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence and notified that a disability rating 
and effective date will be assigned in event of award of any 
benefit sought per Dingess/Hartman.  Also, per Vazquez-
Flores, the letters provide notice that to substantiate the 
increased rating claim the evidence must demonstrate the 
effect that the worsening of his condition has on his 
employment and daily life.  The Veteran was also informed of 
what new and material evidence could be submitted to reopen 
his claim for service connection for a low back disability, 
what type of evidence would qualify as "new" evidence, and 
per the requirements set forth in Kent, specifically informed 
him of what evidence would be necessary to substantiate the 
element or elements required to establish the claim that was 
found insufficient in the previous denial.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notice was 
issued after the AOJ decision that is the basis of this 
appeal.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appeal was readjudicated thereafter, and 
the appellant has not been prejudiced thereby.  The actions 
taken by VA have essentially cured the error in the timing of 
notice.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private and VA 
treatment records, and a report of VA examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

VA examinations and opinions with respect to the issues on 
appeal were obtained.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations and 
opinions obtained in this case are more than adequate, as 
they are based on detailed and thorough physical 
examinations, and information pertinent to the rating 
criteria was solicited by the VA examiner.  The examiner also 
provided complete rationales for the opinions stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination and opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

A. New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 
(2008), a final decision by the RO may not thereafter be 
reopened and allowed, in the absence of clear and 
unmistakable error (CUE), except as provided by 38 U.S.C.A. § 
5108, which indicates that "[i]f new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the [VA] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), in the absence 
of CUE, and absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

Under applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  The Veteran filed his 
claim to reopen in October 2003.  Therefore, the Board finds 
that the post August 29, 2001 standard of review should be 
applied.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for a low back disability.  The record reflects 
that in a November 1994 determination, the RO denied service 
connection for a low back disability on the basis that the 
Veteran's service treatment records were negative for 
complaints or diagnosis of, or treatment for, a back injury, 
there was no evidence that arthritis of the spine was 
manifested to a compensable degree within one year of the 
Veteran's discharge from service, and the first evidence of 
arthritis of the spine was in 1985, almost 40 years after 
service.  No appeal was taken from that determination, and 
there has been no allegation of CUE in that regard.  As such, 
it is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the November 1994 RO 
denial includes the Veteran's service treatment records, 
private treatment records, reports of VA examinations, and 
lay statements.  Service treatment records were negative for 
complaints of, treatment for, or diagnosis of a low back 
disability, including as due to a soldier jumping on the 
Veteran's back.  Post service medical records include a 
report of VA hospitalization in August and September 1943, 
and a report of VA examination in June 1946, when physical 
examination of the "bones and joints" was unremarkable, and 
the Veteran denied having sustained any injury in service.  A 
report of VA hospitalization in February 1955 noted the 
Veteran's back was "freely movable" on physical 
examination.  The Veteran had excision of a lipoma in the low 
back area on VA hospitalization in April and May 1977, and on 
VA examination in January 1978, physical examination of the 
musculoskeletal system continued to be unremarkable, except 
for a scar over the upper lumbar spine.  Post service medical 
records were negative for any complaints or finding of a low 
back disability until November 1985, when arthritis of the 
lumbar spine was demonstrated on private X-ray examination.  
Lay statements of record attributed current arthritis of the 
low back to service.  

The evidence received since the final November 1994 RO 
decision includes lay statements from individuals who 
indicated that the Veteran injured his back in service.  The 
new evidence also includes private and VA outpatient records 
showing a diagnosis of lumbar spine degenerative joint 
disease.  However, such records do not show in-service 
complaints of, or treatment for, a low back disability or any 
evidence of an in-service incident in which a soldier jumped 
on the Veteran's back.  The evidence of record also includes 
a July 2007 VA examination report in which the examiner 
opined that it was less likely as not that the Veteran's 
current back disability is caused by, or a result of a back 
injury.  In reaching this conclusion, the examiner indicated 
that the current x-ray report showed that the Veteran's 
degenerative changes were "age-related" and that such 
conditions of the spine were "usually secondary to years of 
wear and tear such as weight bearing work or lifting or long 
periods of sitting" and that it was "not the norm for one 
injury to give rise to multiple levels of degenerative change 
seen throughout the spine like in this Veteran."  The 
examiner also reported that the lumbar x-rays were also noted 
to include age-related abnormalities of degenerative joint 
disease and degenerative disc disease.  He additionally 
indicated that there was no mention of the spine condition in 
the Veteran's service treatment records or seen soon (within 
one year) after his discharge from the service.  

This additional evidence is new because it was not of record 
at the time of the prior final RO denial in November 1994.  
Further, this evidence relates to an unestablished fact 
necessary to substantiate the claim, namely whether the 
Veteran currently has a low back disability that is related 
to service.   However, this evidence, particularly the July 
2007 VA medical opinion in which the examiner opined that the 
Veteran's current disability was age-related and that it was 
less likely as not caused by, or a result of a back injury, 
is not material because when considered by itself, or with 
previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that new and material evidence has not been 
received to reopen the Veteran's claim for entitlement to 
service connection for a low back disability.

B. Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2008). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2008).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

At the outset, the Board notes that the Veteran's claim for 
an increased evaluation for his service-connected 
tuberculosis was received at the RO on July 9, 2003.  
Therefore, the rating period for consideration on appeal 
begins July 9, 2002, one year prior to the date of receipt of 
the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2008).

The Veteran is currently assigned a 30 percent rating, for 
pulmonary tuberculosis pursuant to Diagnostic Code 6721.  
Historically, the Veteran was initially evaluated as 100 
percent disabled from May 29, 1958.  Thereafter, his 
evaluation was reduced to 50 percent disabling effective 
April 25, 1962.  His evaluation was again reduced to its 
current 30 percent, effective April 25, 1966. 

The Board notes that there are special provisions regarding 
evaluation of respiratory conditions.  Public Law 90-493 
repealed section 356 of title 38, United States Code, which 
had provided graduated ratings for inactive tuberculosis.  
The repealed section, however, still applies to the case of 
any veteran who, on August 19, 1968, was receiving or 
entitled to receive compensation for tuberculosis. 38 C.F.R. 
§ 4.96(b) (2008).  Thus, the old law continues to operate in 
the present case.

Where a rating for pulmonary tuberculosis was entitled on or 
prior to August 18, 1968, residuals of inactive pulmonary 
tuberculosis are rated 100 percent disabling for two years 
after the date of inactivity, following active tuberculosis, 
which was clinically identified during active service or 
subsequently; 50 percent thereafter for four years, or in any 
event, to six years after date of inactivity; 30 percent 
thereafter, for five years, or to eleven years after date of 
inactivity. 38 C.F.R. § 4.97, Diagnostic Code 6721. (2008).  
Furthermore, that Code section provided a minimum 30 percent 
rating following far advanced lesions diagnosed at any time 
while the disease process was active; 20 percent following 
moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.; and noncompensable otherwise.

Additionally, the rating schedule specifies that the 
graduated 50-percent and 30-percent ratings and the permanent 
30 percent and 20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities. See Note (2) following Codes 6701- 
6724. 38 C.F.R. Part 4, Code 6701-6724 (2008).

Therefore, in order to achieve the next-higher 50 percent 
rating under Diagnostic Code 6721, the evidence must show 
that tuberculosis has been inactive for no more than six 
years.  However, the clinical evidence of record does not 
demonstrate that the Veteran has experienced active pulmonary 
tuberculosis within the last 6 years.  Indeed, on VA 
examination in March 2004, the Veteran reported that his 
tuberculosis, which was first diagnosed in 1943, again became 
active in 1977.  According to the Veteran, at that time, he 
was hospitalized for 18 days and was treated for one year 
with antituberculosis medication. (A May 1977 VA Hospital 
Summary shows that the Veteran was hospitalized from April 
21, 1977 to May 12, 1977 for 21 days for suspected 
tuberculosis, not confirmed).  The Veteran also indicated 
that there had not been any evidence of active tuberculosis 
since that time.  After an examination, which included chest 
x-rays (which showed scarring secondary to old tuberculosis) 
and pulmonary function testing (which showed mild 
obstruction), the examiner's diagnosis was currently inactive 
tuberculosis.   Likewise, on VA examination in July 2007, 
after an examination which included pulmonary function 
testing (which showed moderate obstruction), the examiner 
diagnosed the Veteran with prior tuberculosis, currently 
inactive.  Further, VA and private outpatient treat reports 
dated from 2003 to 2008 fail to establish active 
tuberculosis.  

Thus, based on the foregoing, the Board finds that throughout 
the rating period on appeal, the criteria for the next 
higher, 50 percent rating pursuant to Diagnostic Code 6721 
(entitled on August 19, 1968) have not been satisfied.

The Board has considered whether any alternate Diagnostic 
Code sections under 38 C.F.R. § 4.97 could allow for an 
increased rating for the Veteran's inactive pulmonary 
tuberculosis.   In this regard, the Board observes that the 
record reflects that the Veteran has consistently complained 
of experiencing shortness of breath.  However, an August 2003 
private treatment record shows that the examiner's assessment 
was that the Veteran's chronic shortness of breath was 
probably due to underlying chronic lung disease.  On the 
other hand, in an April 2008 VA outpatient treatment record, 
a VA examiner indicated that the Veteran's long term 
complaint of shortness of breath may be partially related to 
tuberculosis scarring.  
However, the Board finds that the April 2008 opinion is both 
equivocal and speculative and, at most, does little more than 
indicate the possibility that the Veteran's shortness of 
breath is partially related to tuberculosis scarring.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish a causal relationship).  

Further, although the record shows that the Veteran has been 
diagnosed with COPD, the record reflects that the Board 
denied the Veteran's claim for entitlement to service-
connection for COPD, as secondary to service-connected 
pulmonary tuberculosis, in a July 1998 decision.  
Additionally, in July 2007, a VA examiner opined that the 
Veteran's COPD was not related to the Veteran's service-
connected tuberculosis.  Specifically, the examiner, after an 
examination of the Veteran and a review of his claims file, 
opined that that the Veteran's COPD was less likely as not 
caused by, or a result of TB.  According to the examiner:

COPD is almost always associated with 
cigarette smoking.  It, by definition, is 
an obstructive lung disease.  When TB 
damage occurs to the lung the type of 
damage seen on PFTs is usually 
restrictive, not obstructive.  It is this 
lack of finding of restrictive defect 
along with the positive finding of just 
obstruction on PFT that makes tb a less 
likely etiologic factor for the COPD.

Thus, based on the foregoing and without objective, clinical 
evidence of active pulmonary tuberculosis, the Board 
concludes that the Veteran has not satisfied the criteria 
under DC 6721 (entitled on August 19, 1968) for an increased 
rating.

The Board has considered the Veteran's statements that he is 
entitled to a higher evaluation.  He is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a lay 
person, however, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, are more probative than the subjective evidence of 
an increased disability.

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
Veteran's symptoms warrant a different rating, other than 
those previously assigned prior to 1966.  Hart, supra.  As 
the preponderance of the evidence does not support an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the appeal is denied.

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2008) is not warranted.

In conclusion, the Board finds that the clinical evidence of 
record does not support a rating in excess of 30 percent at 
this time and the claim for an increased evaluation for 
inactive tuberculosis, far advanced, is denied.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a low back 
disability, the claim is not reopened, and the appeal is 
denied.

An evaluation in excess of 30 percent for inactive 
tuberculosis, far advanced, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


